COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Ensco Offshore Company

Appellate case number:    01-14-00110-CV

Trial court case number: 2012-69042

Trial court:              151st District Court of Harris County

        The Court requests a response to the petition for writ of mandamus from the Real Party in
Interest. The response, if any, is due 20 days from the date of this order.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: February 27, 2014